 HOGUE AND KNOTT SUPERMARKETS543will not receive the protections and restraints of the Act 23 In theface of all this, I cannot, as does the majority, decline to assert jurisdic-tion.To do so, in the words of the court, quoted above, is to "allowthousands of retailers of new automobiles to engage in unfair laborpractices" which, unchecked, can "bring to a complete standstill theinterstate transactions of one of the Nation's greatest industries."23 See the dissenting opinion inHogue and Knott Supermarkets,supra,as to the diffi-culty of any of these franchised dealers, among others,meeting the extreme new standardsnow required for local retail establishments whether or not they are franchised dealers.J. R. KNOTT AND HUGHH. HOGUE D/B/A HOGUE AND KNOTT SUPER-MARKETSandRETAIL CLERKSINTERNATIONALASSOCIATION, LOCAL1529, AFL,PETITIONER.Case No. 32-RC-758.October 26, 1954Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer,' a partnership, operates two supermarkets inMemphis, Tennessee, under the name of Hogue and Knott Super-markets.The Petitioner peeks to represent the employees of bothstores in a single unit.The Employer moves to dismiss on the groundsthat it would not effectuate the policies of the Act for the Board toassert jurisdiction in this case.For the reasons set forth below, wegrant the Employer's motion.All the Employer's sales aremade locally at its storeson a cash-and-carry basis.The Employer's totalannualpurchases are valuedat approximately $2,360,000, of which about $224,000 represents ship-ments to the Employer directly from out-of-State, and not more than$1,250,000 represents shipments to the Employer indirectly from out-of -State.'The record does not reflect the inflow figures for the sepa-rate stores.It has been the consistent position of the Board that it bettereffectuatesthe purposes of the Act, and promotes the prompt handlingof major cases, not to exercise its jurisdiction to the fullest extentIThe Employer's name appears in the caption as amended to conform with the evi-dence adduced at the hearing2 Included in this class of purchases are goods valued at approximately $300,000 whichthe Employer characterized as local because they were twice removed from interstate com-merce.We find it unnecessary to decide whether these goods should be considered as partof local purchases or as indirect inflow inasmuch as under the jurisdictional standards setforth herein, the result would be unaffected by such a determination.110 NLRB No. 68. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossible under the authority delegated to it by Congress,but to limitthat exercise to enterprises whose operations have, or at which labordisputes would have,a pronounced impact upon the flow of interstatecommerce. In furtherance of that policy,the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience upto that time.Under the 1950 plan, the Board asserted jurisdiction over retailstores and service establishmentswhichmet certain minimum stand-ards as announced in theFederalDairy,3 Dorn's,4andBorden5cases.Early this year the Board undertook to study and reappraise the1950 jurisdictional standards in the light of the Board's experiencesince their adoption and also in the light of changing economic con-ditions.Based uponthat studyand reappraisal it is our opinion thatthe jurisdictional standards established by the cited cases should berevised, insofar as retail stores and service establishments are con-cerned, in order to better attain the Board's long-established policyof limiting the exercise of its jurisdiction to enterprises whose opera-tions have, or at which labor disputes would have,a pronounced im-pact upon the flow of interstate commerce.We have therefore determined that in future cases the Board willassert jurisdiction over a company operating a single retail store orservice establishment only where the store(1) has made annual pur-chases directly from out-of-State of at least $1,000,000 in value(directinflow), or (2) has made annual purchases indirectly from out-of-State of at least $2,000,000 in value(indirect inflow), or (3) has madeannual sales directly out-of-State of at least$100,000 in value(directoutflow).As to intrastate chains of retail stores and service estab-lishments we shall continue the practice of totaling direct inflow,indirect inflow, or direct outflow of all stores in the chain to deter-mine whether any one of these standards is met.e If the totals satisfyany one of these standards, we will assert jurisdiction over the entirechain or over any store or group of stores in it as in the past.We have also determined that in future cases involving a multistatechain of retail stores or service establishments we will assert juris-diction over the entire chain or any integral part of it if the annualgross sales of all stores or establishments in the chain amount to atleast $10,000,000.Otherwise we will assert jurisdiction only overthose individual stores or establishments comprising integral parts ofFederal Dairy Co, Inc.,91 NLRB 638.Doris's House of Miracles, Inc.,91 NLRB 632.The Borden Company,91 NLRB 628. Also applicable, of course,were the standardsset forthinStanislaus Implement and Hardware Company, Limited,91 NLRB 618, andRutledge Paper Products,Inc.,91 NLRB 625.6 F.g.Krambo Food Stores,Inc.,98 NLRB 1320. HOGUE AND KNOTT SUPERMARKETS545the chain which independently satisfy the inflow or outflow standardsset forth above.?In the present case, it is clear that neither the total amount of directannual inflow nor the total amount of indirect annual inflow for bothstores meet the jurisdictional standards set forth above and there isno direct outflow.Therefore, we find that it would not effectuate thepolicies of the Act to exercise jurisdiction over the Employer's stores.Accordingly, we will dismiss the petition."[The Board dismissed the petition.]MEMBERS MURDOCK and PETERSON, dissenting :This is another in the series of cases announcing in decisional formand applying the Board's new jurisdictional standards where we findourselves in disagreement with our colleagues in the majority. IntheBreeding Transfercase 9 we separately expressed our views onthe advisability and validity of the majority's new policy; in othercompanion cases 10 we have dealt with specific applications of someof its facets.Here we are concerned with the question whether juris-diction should be asserted over a concern that operates two super-markets in Tennessee, which in 1953 made purchases of $2,360,000,of which $1,474,000, or about 62 percent, were shipped to it directlyor indirectly from outside the State.All sales are local as is char-acteristic of virtually all food store sales.The concern employsabout 50 regular full-time and part-time workers.Under the 1950 plan, we would have asserted jurisdiction in thiscase because the Employer's indirect out-of-State purchases exceededthe minimum figure of $1,000,000 annually.Were this Employerengaged in a nonretail business, the majority would similarly takejurisdiction, for they have not altered in any manner here relevantthe 1950 standards insofar as they apply to establishments other thanretail stores or service establishments.But for retail stores, our col-leagues have devised the following new units of jurisdictional meas-ures : (a) If only one outlet is operated, the store must have a directinflow of $1,000,000, indirect inflow of $2,000,000, or direct outflow of$100,000; (b) if we are dealing with an intrastate chain of stores(which presumably means more than one store confined to one State),the foregoing figures are totaled for the stores and if the sum ofany one category equals the minima, jurisdiction will be asserted over7 See, also, the majority decision inBreeding Transfer Company,110 NLRB 4938 To the extent that this decision is inconsistent withFederal Dairy Co., Inc., supra;Dorn's House of 3ftracies,Inc, supra;The Borden Company, supra;Stanislaus Imple-ment and Hardware Company,Limited, supra;Rutledge Paper Products,Inc., supra;and other prior decisions of the Board,they are hereby overruled.9 Breeding Transfer Company,110 NLRB 493.w JonesboroGrainDrying Cooperative,110NLRB 481;Wilson-Oldsmobile,110NLRB 53433820,7-55-vol. 110-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe whole chain or any part of it regardless of the size of the unitinvolved;but (c)if we are confronted with a multistate chain (whichwe assume means a concern operating stores in more than one State),we will take jurisdiction over the chain or any link in it if the aggre-gate of gross sales annually totals atleast $10,000,000; if thetotal isless, then we will view the stores comprising the chain as if they wereseparate individual units, and assert or decline jurisdiction depend-ing upon whether the store meets the tests set out in(a) above.This rather complex formula,we are told,emerges from a studyand reappraisal of the 1950 standards"in the light of the Board'sexperience since their adoption" and "in light of changing economicconditions."The nature of the study,lessons derived therefrom, andthe rationale of the reappraisal shall doubtless forever remain lockedin the breasts of our majority colleagues,for they content themselveswith this classic statement of administrative fiat: "We have thereforedetermined.. . ."Certainly it would seem that an explication ofthe reasoning, if any, which leads to the announced result wouldappear in the very decision making the official pronouncement."In these rather unique circumstances,we find ourselves in thestrange situation of grappling with that which we do not see,although we perceive its results.If we aim a shaft at what we sup-pose is a vital spot, doubtless we will be shooting at shadows.Weconjecture that some reasons move our colleagues in making the com-plex and internally inconsistent rule now announced apart from thebasicmotivation of the new standards to reallocate authority be-tween Federal and State Governments pointed out in ourBreedingTransferopinions;itwould, we suggest, be helpful not only to usbut more importantly to industry and labor if they were stated. Intheir absence, the inference may be warranted that none in factexists.Because of the absence of rationale in the majority opinion, weshall confine ourselves to raising 1 or 2 questions.The retail store area from which the Board now withdraws is onethe majority must believe to be occupied by establishments essen-tially local in nature.We say this because we are advised that thedetermination is to limit the Board's exercise of jurisdiction to thoseretail and service establishments"whose operations have, or at whichlabor disputes would have, a pronounced impact upon the flow ofinterstate commerce."Moreover,the increase in the minimal mone-tary standards in this field,while the old standards are retained forlonretail enterprises,implies that retail stores are much more "local"than nonretail concerns doing the same volume of interstate busi-ness.If this be correct, will the new standards achieve the goal?11 The July 1and 15 press releases contain no explication McKINNEY AVENUE REALTY COMPANY547Our colleagues seem to view a retail store as bearing the hallmarkof local enterprise.Perhaps that was so in a bygone day; but exceptin rural areas the specialty, department, or food store or service estab-lishment coining within the 1950 standards scarcely can be likened tothe small corner grocery.12 If the emphasis is on the individual store,how is it that if more than one are owned by the same concern in oneState, we shall henceforth regulate the labor relations of one of thoseunits no matter how small it is, so long as the aggregate purchases orout-of-State sales of all stores in the State meet the test establishedfor the single store?And if a multistate chain is involved, no matterhow many outlets it has, why will we decline to take jurisdiction overthe whole if it has less than $10,000,000 grosssalesannually, but none-theless assert jurisdiction over any segment that meets the single storetest?The incongruities lurking in this formula are legion. If weare right in reading the majority's opinion as placing prime emphasison the individual store, then why do they abandon that end of thetelescope for the other once the magic figure of $10,000,000 in grosssales is reached in the case of a chain?The litmus paper they usemust have strange properties indeed for it to change hue immediatelywhen the $10,000,000 figure touches it.We think the questions we have raised are not idle; many moreexist that need to be answered. Because we regard the result and themethod by which it was reached to be completely out of harmonywith the congressional purpose, the realities of industrialrelations,and a responsible and judicious discharge of the duties committed tous,we dissent from the decision not to assert jurisdiction over thisEmployer.19 The so called"general store," as classified by the Census Bureau, is virtually nowextinct.The forces responsible for this and the development of present day retail storesinclude a continuing increase in the number and variety of goods which are made avail-able to the consumer through new production operations and improvements in market-ing services and techniques.The concentration of manufacturing and processing opera-tions in various parts of the country has been matched by advances in interstate trans-portation through improved and expedited rail, air, and truck facilities.The result hasbeen an astounding growth in the mass marketing of perishable and staple goods whichfreely pass across States lines from producer to consumer.The local retail outlet hasthus become an integral part of a nationwide marketing operation.See, e.g.,Marketingin the American Economy by Valle, Grether, and Cox, The Ronald Press Co., New York,1952,passim.MCKINNEY AVENUE REALTY COMPANY(CITY NATIONAL BANK)andSTATIONARY ENGINEERS LOOAL UNIONNo. 707,INTERNATIONALUNION OF OPERATING ENGINEERS,AFL,PETITIONER.CaseNo.39-RC-755. October26,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. Burst, hearing of-110 NLRB No. 69.